DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (cl. 1-8) in the reply filed on July 20, 2022 is acknowledged. Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ebzeeva (US 2019/0136348).
Ebzeeva teaches a method of manufacturing an aluminum alloy by steps of: solution heating at 520-560°C for up to 5 hours [0044], quenching to below 70°C [0044], and aging [0047], substantially as set forth in instant claims 1 and 2. Ebzeeva teaches performing said heat treatment on an aluminum alloy with 0.05-0.20% Zr [0023], which overlaps the claimed Zr range of 0.1-0.3%. Because Ebzeeva teaches performing heat treatment steps of solutionizing, quenching, and aging on an overlapping Al-Zr alloy, together with overlapping parameters, it is held that Ebzeeva has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 3-8, Ebzeeva teaches aging with one or multiple steps at 150-210°C for 0.5-10 hr [0047], which broadly overlaps the instant primary aging and secondary aging time and temperature ranges. Because Ebzeeva teaches aging in multiple steps at time and temperature ranges that overlap the claimed ranges, it is held that Ebzeeva has created a prima facie case of obviousness of the presently claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2017/0167001).
Hori teaches a method of manufacturing an aluminum alloy by steps of: solution heating at typically 550°C for 4 hours [0063], quenching to 40°C [0063], aging at a first temperature 150-180°C for 5-24 hrs, and aging at a second temperature 175-210°C for 1.5-8 hrs [0064], which meets the instant process steps of solutionizing, quenching, and aging in 2 steps of instant claims 1-5 as well as overlaps/meets the parameters of solution heating time and temperature, and aging times and temperatures (cl. 1-5). Hori teaches performing said heat treatment on an aluminum alloy with 0.05-0.25% Zr (abstract, [0041]), which overlaps the instant Zr range (claim 1).
Hori does not teach quenching to ≤30°C (independent claim 1). However, it would have been obvious to one of ordinary skill in the art, given the disclosure of Hori, to have quenched to a suitable temperature (such as room temperature, or ≤30°C), in order to provide the predictable purpose of quenching to a low temperature to maintain (solutionized) precipitates in solution. Therefore it is held that Hori has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 6-8, as stated supra, Hori teaches aging at a first temperature 150-180°C for 5-24 hrs, and aging at a second temperature 175-210°C for 1.5-8 hrs [0064], which meets the instant aging in 2 steps of instant claims 6-8. Because Hori teaches a process of heat treating with parameters that overlap those as claimed, as applied to an Al-Zr alloy with overlapping alloying ranges, it is held that Hori has created a prima facie case of obviousness of the presently claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                       /GEORGE WYSZOMIERSKI/                                                                                                       Primary Examiner, Art Unit 1733                                                                                 



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        8/30/22